HOOD, Chief Judge
(dissenting):
I cannot agree that the pistols were seized through an invalid exploratory search. In determining the validity of the search, “the test still is, was the search unreasonable”, Preston v. United States, 376 U.S. 364, 367, 84 S.Ct. 881, 883, 11 L.Ed.2d 777 (1964). The search was not unreasonable if the officers conducting the search had reasonable or probable cause to believe they would find the instrumentality of a crime or evidence pertaining to a crime before they began their warrantless search. Dyke v. Taylor Implement Mfg. Co., 391 U.S. 216, 221, 88 S.Ct. 1472, 20 L.Ed.2d 538 (1968). For reasons hereafter stated I believe the search was reasonable.
The reasonableness of the search is not to be tested by abstract principles of law or by some ruling on another set of facts, but should be determined on the facts in this case. The facts facing the officers in this case were that the District of Columbia had suffered riots causing death or injury to many of its residents and property destruction running into millions of dollars. In an effort to restore order, the local authorities had imposed a nighttime curfew.1 The curfew was still in effect when shortly after midnight appellant’s van was stopped by Officer Rose. The appearance of the van was unusual. Although obviously not a regular police vehicle, it bore signs and tags indicating it was some kind of a special police car. Appellant claimed to have some authority or commission to be on the streets during the curfew but was unable to produce anything to substantiate his claim. It was certainly reasonable for Officer Rose to require the van to follow him to the nearby precinct where appellant’s claimed credentials could be checked out, and as a precautionary measure to have Officer Meleo follow behind the van.
When Officer Meleo saw appellant apparently placing something under the seat he had before him these facts. Here was a man who pretended to be some kind of special police with authority to be on the streets during the curfew to protect property, prominently displaying a shotgun in the front of his vehicle, and apparently trying to conceal something under the seat before he reached the precinct. I think these circumstances gave Officer Meleo reasonable cause to believe that appellant was attempting to conceal a pistol or other weapon under the seat. Police officers are usually armed, and it was reasonable to believe that one who pretended to be an officer and openly displayed a shotgun, would be carrying arms other than the shotgun. The officer did not make an exploratory search of the van. He merely reached under the seat to see what this bogus policeman was trying to hide.
Under these circumstances I think it is most unreasonable and unrealistic to say that the officer, at a time when there was a great shortage of police man power, should have gone across the city seeking a judicial officer to issue a search warrant. It should be remembered that the van had not been impounded by the police. If appellant had been charged at the precinct with a curfew violation, presumably he could have been freed on posting collateral, and departed either with the van or with its contents which he wished to conceal, and this could well have happened before Officer Meleo returned with his search warrant, had he been able to secure one.2
Recently the Chief Judge of the United States Court of Appeals for the District of Columbia Circuit had occasion to speak of the “intricacies of criminal law and procedure” with which many lawyers are not familiar.3 It puzzles me when a court holds *685that the average police officer, making an on the spot decision, must comply with all the intricacies of the criminal law of search and seizure. I believe the majority opinion departs from the test of the reasonableness of the search, and by a too rigid reading of Preston orders freed a man who was unquestionably guilty, I would affirm.

. See Glover v. District of Columbia, D.C.App., 250 A.2d 556 (1969).


. See Johnson v. State, 8 Md.App. 28, 257 A.2d 756 (1969).


. Contee v. United States, 133 U.S.App.D.C. 261, 410 F.2d 249, 250 (1969).